Name: Commission Implementing Regulation (EU) 2018/553 of 3 April 2018 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  tariff policy;  mechanical engineering;  iron, steel and other metal industries
 Date Published: nan

 10.4.2018 EN Official Journal of the European Union L 92/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/553 of 3 April 2018 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Articles 57(4) and 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 2018. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) An article comprised of two tubes held by brackets, with a total length of approximately 150 cm and a diameter of each tube of approximately 0,8 cm. The tubes are welded and made of an aluminium alloy. The article is designed to be used in motor vehicles to convey the cooling liquid from the engine to the heat exchanger under the dashboard of the vehicle. See image (*1). 7608 20 20 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 7608 , 7608 20 and 7608 20 20 . Classification under CN code 8415 90 00 as parts of air-conditioning machines, under CN code 8419 90 85 as other parts of machinery for the treatment of materials by a process involving a change of temperature or under CN code 8708 91 99 as parts of radiators of motor vehicles is excluded, because, on the basis of its objective characteristics the article is not identifiable as being solely or principally suitable for use with such articles (see note 2 (b) to Section XVI and note 3 to Section XVII). The article is therefore to be classified under CN code 7608 20 20 as aluminium tubes and pipes, of welded aluminium alloys. (*1) The image is purely for information.